Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed July 5, 2022 have been entered. Claims 1-18 and 20 are pending; claims 1, 10, and 15 have been amended; and claim 19 has been canceled. The drawing objections have been withdrawn though of note A1 and A2 refer to different parts and therefore cannot be used for the same dimension and the examiner was trying to better understand the relation between the cross sections mentioned in claim 1/15 and the lateral dimensions of claim 2/16.

Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. 
The applicant primary argues the combination is not support and the Examiner makes an unsupported conclusionary statement. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner used ordinary skill to determine that a curved end is more pleasing from a tactile stand point than a blunt end (the insertion tip is generally rounded for user comfort- it is not a far-reaching conclusion to curve the opposite end for the user’s fingers. Additionally, Applicant, like Arlemark, shows both a concave and convex end (figures 1A-1B). Furthermore, Figure 1C shows wavy end with concave and convex sections) making the second length not always shorter than the first length. This removes any criticality and supports the shape of end of the gripping portion being design based instead of functional. Arlemark shows it is well known in the art to curve the end of the applicator. 
Secondly, regarding claim 10 and 15 the applicant argues that one of ordinary skill in the art would understand information associated with or accompany the product would have verbal or graphical or pictorial information. 
Respectfully, the 112.b rejection was made because it is not understood what that applicant means by “concerning a relative rotational orientation relationship between the tampon within the applicator, and the shape of the gripping portion.” Based on claim 8 and the specification the Examiner understand the tampon does not expand in a uniform manner even when fully saturated. Perhaps the information graphic in designed to show that to the user? The examiner does not understand how shape of the gripping portion and the non-ejected/ expanded tampon relates to a relative rotational orientation. Applicant does not provide any information “concerning a relative rotational orientation relationship between the tampon within the applicator, and the shape of the gripping portion” in the specification and it is unclear what applicant is trying to convey.  Directions on how to use the tampon falls under printed matter. Applicant’s argument implies that the information is directed the expansion of the tampon; however, the tampon does not expand until ejected into the user and absorbs fluid and the claim at hand notes the tampon is within the applicator and nothing about the tampon expansion. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what applicant means by “accompanying information directed to a user concerning a relative rotational orientation relationship between the tampon within the applicator, and the shape of the gripping portion”. Is the information based on the shape of the grip? is there printer information? The specification provides no further details nor do the figures.  In order to provide compact prosecution, the Examiner understands the shape of the gripping portion provides the user with information regarding the tampon’s rotation, i.e. a different shaped grip implies a different orientation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 7 and 10-13 are rejected under 35 U.S.C. 103 as being obvious over De Soto-Burt US 2015/0060317 A1 in view of Arlemark WO 2019/068351 A1.
With regards to claim 1, De Soto-Burt discloses a tampon product comprising a tampon within an applicator assembly (abstract), the applicator assembly comprising: a hollow barrel portion having a longitudinal axis, the barrel portion having a forward end and a rearward extent; a hollow gripping portion, the gripping portion having a forward portion joined to the rearward extent, an intermediate portion, and a rearward portion terminating at a rearward edge, wherein: the forward portion comprises a transition from a first lateral outer cross section profile of the barrel portion at the rearward extent to a second lateral outer cross section profile of the intermediate portion of the gripping portion differing from the first lateral outer cross section profile; and the barrel portion and the gripping portion together have a first length from the forward end to the rearward edge at a first portion thereof (see annotated figure below and [0041-0042] for the general description of the applicator and [0056-0057] which discloses the gripping portion).

    PNG
    media_image1.png
    489
    703
    media_image1.png
    Greyscale

Office action figure 1: Annotated figure 1 of De Soto-Burt
De Soto-Burt fails to disclose the barrel portion and the gripping portion together have a second length from the forward end to the rearward edge at a second portion thereof; and the second length is less than the first length.  
Arlemark teaches a tampon and tampon applicator with a hollow barrel and gripping end (abstract) thereby being in the same field of endeavor as De Soto-Burt. Arlemark teaches the ends of the applicator may be curved in a concave or convex manner based on figure 1 and 2 thereby creating different lengths (see annotated figure of Arlemark’s figure 1 and 2 below). 
It would have been obvious on one of ordinary skill in the art before the effective filling date to have curved the ends of the ends as taught by Arlemark to make it more pleasing from a tactile standpoint instead of a blunt end as seen in De Soto-Burt.


    PNG
    media_image2.png
    511
    644
    media_image2.png
    Greyscale

Office action figure 2: Arlemark figure 1 and 2 annotated for claim 1

With regards to claim 2, De Soto-Burt discloses wherein the barrel portion has a first lateral dimension at the rearward portion, and the gripping portion has a second lateral dimension at the intermediate portion that is less than the first lateral dimension (see office action figure 1 above, which shows two different lateral dimensions).  

With regards to claim 3, De Soto-Burt discloses wherein the second lateral outer cross section profile is substantially oval-shaped, ovoid-shaped, elliptical or stadium-shaped and has major and minor axes, each perpendicular to the longitudinal axis ([0058] discloses an oval, elliptical shape etc. may be used for the gripper’s middle cross section (34), and an oval will have minor and major axis).  

With regards to claim 4, De Soto-Burt discloses wherein the second lateral outer cross section profile has greater and lesser lateral dimensions along the major and minor axes, respectively, and at least one of the greater and lesser lateral dimensions is less than a greatest measurable lateral dimension of the first lateral outer cross section profile of the barrel portion at the rearward extent ([0058] discloses an oval, elliptical shape etc. may be used for the gripper’s middle cross section (34) while the ends are wider as seen in figure 1 and an oval will have minor and major axis).  

Regarding claim 5 and 6:
With regards to claim 5, De Soto-Burt fails to disclose where the first length is measurable at a location along the rearward edge at a point that lies within a plane defined by the longitudinal axis and the major axis.  
With regards to claim 6, De Soto-Burt fails to disclose where the second length is measurable at a location along the rearward edge at a point that lies within a plane defined by the longitudinal axis and the minor axis.  
Arlemark teaches a tampon and tampon applicator with a hollow barrel and gripping end (abstract) thereby being in the same field of endeavor as De Soto-Burt. Arlemark teaches the ends of the applicator may be cured in a concave or convex manner based on figure 1 and 2 thereby creating different lengths (see office action figure 2 above showing an outer point within the major axis and the mid-point within the minor axis). 
It would have been obvious on one of ordinary skill in the art before the effective filling date to have curved the ends of the ends as taught by Arlemark to make it more pleasing from a tactile standpoint instead of a blunt end as seen in De Soto-Burt.

With regards to claim 7, De Soto-Burt discloses wherein the gripping portion comprises an outer surface at least partially defining a hyperbolic paraboloid (see De Soto-Burt figure 1 area 34 which shows a mirror image in the gipping region thereby creating a “saddle effect that a hyperbolic paraboloid is known to create).  

With regards to claim 10, De Soto-Burt discloses further comprising accommpanying information directed to a user, concerning a relative rotational orientation relationship between the tampon within the applicator, and the shape of the gripping portion (since per applicant’s specification the shape of the grips appears to convey the orientation of the tampon then De Soto-Burt’s grip will also provide the same information please see 112.b rejection above).  

Regarding claims 11 and 12:
With regards to claim 11, De Soto-Burt fails to disclose wherein the first length occurs at two oppositely disposed locations along the rearward edge.  
With regards to claim 12, De Soto-Burt fails to wherein first length and second length occur at respective locations along the rearward edge that are 90 degrees apart, relative the longitudinal axis.  
Arlemark teaches a tampon and tampon applicator with a hollow barrel and gripping end (abstract) thereby being in the same field of endeavor as De Soto-Burt. Arlemark teaches the ends of the applicator may be cured in a concave or convex manner based on figure 1 and 2 thereby creating different lengths and two opposite disposed locations with the same length and a second length (see office action figure 2 above, showing the concave and convex ends). 
It would have been obvious on one of ordinary skill in the art before the effective filling date to have curved the ends of the ends as taught by Arlemark to make it more pleasing from a tactile standpoint instead of a blunt end as seen in De Soto-Burt.

With regards to claim 13, De Soto-Burt discloses further comprising an ejection plunger (24), wherein the barrel portion, the gripping portion and the ejection plunger are sized and configured such that the ejection plunger may slide inside the gripping portion and the barrel portion (see figure 1 and [0042]).  

Claim(s) 14 is rejected under 35 U.S.C. 103 as being obvious over De Soto-Burt US 2015/0060317 A1 in view of Arlemark WO 2019/068351 A1 and in further view of Mastalish US 2012/020204410 A1
With regards to claim 14, De Soto-Burt and Arlemark fail to disclose wherein the barrel portion and/or the gripping portion comprise an internal plunger guide configured to contact the ejection plunger and guide the ejection plunger along a sliding path within the gripping portion and the barrel portion that is coaxial with the longitudinal axis.  
Mastalish teaches a tampon and applicator with a barrel, gripping portion and plunger (figure 1 and abstract) thereby being in the same field of endeavor as De Soto-Burt and Arlemark. Mastalish teaches a guide for the plunger with in the barrel and or gripping portion of the applicator (figure 5 and [0069-0070] which discloses the guide and that the guide provide support to the plunger during use).
It would have been obvious to one of ordinary skill in the art before the effect filing date to have added the guides of Mastalish to the device of De Soto-Burt and Arlemark in order to provide improved support for the plunger as it moves through the applicator to expel the tampon.

Claim(s) 8-9 and 15-18 are rejected under 35 U.S.C. 103 as being obvious over De Soto-Burt US 2015/0060317 A1 in view of Arlemark WO 2019/068351 A1 and in further view of Gann US 2008/0195030 A1.
Regarding claims 8-9:
With regards to claim 8, De Soto-Burt and Arlemark fail to disclose wherein the tampon is configured such that, following its ejection from the applicator assembly and absorption of fluid, it will expand laterally to a first tampon lateral dimension to a greatest extent along a first lateral direction, and to a lesser second tampon lateral dimension along a second lateral direction 90 degrees from the first lateral direction.  
With regards to claim 9, De Soto-Burt and Arlemark fail to disclose wherein the tampon is configured such that, following its ejection from the applicator assembly and absorption of fluid, it will expand laterally to a first tampon lateral dimension to a greatest extent along a first lateral direction, and to a lesser second tampon lateral dimension along a second lateral direction 90 degrees from the first lateral direction; and the first lateral direction is substantially parallel to one of the major and minor lateral axes.  
Gann teaches a tampon and tampon applicator with a hollow barrel and gripping end (abstract) thereby being in the same field of endeavor as De Soto-Burt and Arlemark. Gann teaches that tampons are generally compressed in a circular cross-sectional manner and then re-expand when exposed to fluid ([0004]).
It would have been obvious on one of ordinary skill in the art before the effective filling date to have use a known tampon that expands is a width direction primarily when exposed to fluid as taught by Gann in the device of De Soto-Burt and Arlemark.

With regards to claim 15, De Soto-Burt discloses a tampon product comprising a tampon within an applicator assembly (abstract), the applicator assembly comprising: a hollow barrel portion having a longitudinal axis, the barrel portion having a forward end and a rearward extent; a hollow gripping portion, the gripping portion having a forward portion joined to the rearward extent, an intermediate portion, and a rearward portion terminating at a rearward edge, wherein: the forward portion comprises a transition from a first lateral outer cross section profile of the barrel portion at the rearward extent to a second lateral outer cross section profile of the intermediate portion of the gripping portion differing from the first lateral outer cross section profile; and the barrel portion and the gripping portion together have a first length from the forward end to the rearward edge at a first portion (see annotated figure below and [0041-0042] for the general description of the applicator and [0056-0057] which discloses the gripping portion).
De Soto-Burt discloses further comprising accompanying information directed to a user, concerning a relative rotational orientation relationship between the tampon within the applicator, and the shape of the gripping portion (since per applicant’s specifcation the shape of the grips appears to convey the orientation of the tampon then De Soto-Burt’s grip will also provide the same information please see 112.b rejection above).  


    PNG
    media_image1.png
    489
    703
    media_image1.png
    Greyscale

Office action figure 1: Annotated figure 1 of De Soto-Burt
De Soto-Burt fails to disclose the barrel portion and the gripping portion together have a second length from the forward end to the rearward edge at a second portion; and the second length is less than the first length.  
Arlemark teaches a tampon and tampon applicator with a hollow barrel and gripping end (abstract) thereby being in the same field of endeavor as De Soto-Burt. Arlemark teaches the ends of the applicator may be cured in a concave or convex manner based on figure 1 and 2 thereby creating different lengths (see annotated figure of Arlemark’s figure 1 and 2 below). 
It would have been obvious on one of ordinary skill in the art before the effective filling date to have curved the ends of the ends as taught by Arlemark to make it more pleasing from a tactile standpoint instead of a blunt end as seen in De Soto-Burt.


    PNG
    media_image2.png
    511
    644
    media_image2.png
    Greyscale

Office action figure 2: Arlemark figure 1 and 2 annotated for claim 1

De Soto-Burt and Arlemark fail to disclose wherein the tampon is configured such that, following its ejection from the applicator assembly and absorption of fluid, it will expand laterally to a first tampon lateral dimension to a greatest extent along a first lateral direction, and to a lesser second tampon lateral dimension along a second lateral direction 90 degrees from the first lateral direction.  
Gann teaches a tampon and tampon applicator with a hollow barrel and gripping end (abstract) thereby being in the same field of endeavor as De Soto-Burt and Arlemark. Gann teaches that tampons are generally compressed in a circular cross-sectional manner and then re-expand when exposed to fluid ([0004]).
It would have been obvious on one of ordinary skill in the art before the effective filling date to have use a known tampon that expands is a width direction primarily when exposed to fluid as taught by Gann in the device of De Soto-Burt and Arlemark.

With regards to claim 16, De Soto-Burt discloses wherein the barrel portion has a first lateral dimension at the rearward portion, and the gripping portion has a second lateral dimension at the intermediate portion that is less than the first lateral dimension (see office action figure 1 above, which shows two different lateral dimension).  

With regards to claim 17, De Soto-Burt discloses wherein the second lateral outer cross section profile has greater and lesser lateral dimensions along the major and minor axes, respectively, and at least one of the greater and lesser lateral dimensions is less than a greatest measurable lateral dimension of the first lateral outer cross section profile of the barrel portion at the rearward extent ([0058] discloses an oval, elliptical shape ect. maybe used for the gripper’s middle cross section (34) while the ends are wider as seen in figure 1 and an oval will have minor and major axis).  

With regards to claim 18, De Soto-Burt discloses wherein the gripping portion comprises an outer surface at least partially defining a hyperbolic paraboloid (see De Soto-Burt figure 1 area 34 which shows a mirror image in the gipping region thereby creating a “saddle effect that a hyperbolic paraboloid is known to create).  

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over De Soto-Burt US 2015/0060317 A1 in view of Arlemark WO 2019/068351 A1 and Gann US 2008/0195030 A1 in further view of Mastalish US 2012/020204410 A1
With regards to claim 20, De Soto-Burt discloses further comprising an ejection plunger (24), wherein the barrel portion, the gripping portion and the ejection plunger are sized and configured such that the ejection plunger may slide inside the gripping portion and the barrel portion (see figure 1 and [0042]).  
De Soto-Burt, as modified by Arlemark and Gann, fail to disclose wherein the barrel portion and/or the gripping portion comprise an internal plunger guide configured to contact the ejection plunger and guide the ejection plunger along a sliding path within the gripping portion and the barrel portion that is coaxial with the longitudinal axis.  
Mastalish teaches a tampon and applicator with a barrel, gripping portion and plunger (figure 1 and abstract) thereby being in the same field of endeavor as De Soto-Burt, Arlemark and Gann. Mastalish teaches a guide for the plunger with in the barrel and or gripping portion of the applicator (figure 5 and [0069-0070] which discloses the guide and that the guide provide support to the plunger during use).
It would have been obvious to one of ordinary skill in the art before the effect filing date to have added the guides of Mastalish to the device of De Soto-Burt, as modified by Arlemark and Gann, in order to provide improved support for the plunger as it moves through the applicator to expel the tampon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781